DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This action is in response to the application filed on 1/13/20.  It is noted that application is a continuation of 13/281,349 filed 10/25/2011 (now USP No. 10,552,576) which claims benefit to provisional application 61/406,672 filed 10/26/2010.  Claims 1-20 are currently pending and have been examined.  Claims 21-63 have been canceled.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 17 recite “large indefinite quantity (LIQ) of reference medical identified elements”.  The meets and bounds of claim limitation are indefinite. The term “large indefinite quantity (LIQ)” is a relative term which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction/clarification is required. Dependent claims of 1, and 17 contain the  same deficiency and rejected for the same reasons set forth above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 17-20 are rejected under 35 U.S.C. 102b) as being anticipated by Kennedy (US 7,356,460 B1).

With respect to claim 17: 
Kennedy teaches a system for performing Medical Code-based decision-making from a set of data elements comprising: 
a large indefinite quantity of extracted medical identified elements stored on a computer readable medium, wherein each extracted medical identified element has associated with it a large indefinite quantity of feature vectors each having a large indefinite quantity of feature vector elements; (see at least column 6, lines 9-21)
a set of reference medical identified elements stored on a computer readable medium; a set of enhanced reference medical identified elements stored on a computer readable medium; (see at least column 2, lines 40-60 and fig. 22 as well as associated text).
one or more data sources stored on a computer readable medium, configured to provide enhancements in the form of either feature vector elements and/or corrections to feature vector elements for either or both the reference medical identified elements and the extracted medical identified elements, thereby generating augmented feature vectors for each of the extracted medical identified elements and/or the reference medical identified elements; (see at least column 4, lines 45-65)
at least one processor programmed to perform: (e1) a Medical Code processor function configured to compare the large indefinite quantity of augmented feature vectors associated with each of the large indefinite quantity of extracted medical identified elements against a large indefinite quantity of feature vectors for the set of reference medical identified elements or the set of enhanced reference medical identified elements; (see at least column 6, lines 9-28)
(e2) a threshold processor function configured to generate a context-dependent threshold for an acceptable decision. (see at least fig. 14 as well as associated text) 

With respect to claim 18: 
Kennedy in view of Provost teaches limitations of claim 17. Kennedy further teaches wherein the at least one processor is further programmed to perform: (e3) a Medical Code selection processor function configured to define a large indefinite quantity of rule sets to be applied to each of the large indefinite quantity of extracted medical identified elements and the large indefinite quantity of reference medical identified elements and configured to generate an initial set of extracted medical identified elements. (see at least column 6, lines 9-21)

With respect to claim 19: 
Kennedy in view of Provost teaches limitations of claim 18. Kennedy further teaches, wherein the rule set is derived by performing a multidimensional lookup task and characterizing the large indefinite quantity of vector elements of the large indefinite quantity of feature vectors against normative values. (see at least column 6, lines 9-21)

With respect to claim 20: 
Kennedy in view of Provost teaches limitations of claim 18. Kennedy further teaches wherein the at least one processor is further programmed to perform: 
(e4) a reconciliation of the original claim's medical code where the processor function is configured to acquire an additional Medical Code from the one or more data sources, according to the rule set provided by the Medical Code selection processor function, for each member of the candidate approval pool and each of its associated linear and non-linear matches to a reference medical identified element or enhanced reference medical identified element; (see at least column 6, lines 9-21)
(e5) a second Medical Code processor function by which the additional Medical Code is aggregated with an existing Medical Code associated with a candidate approval medical identified element, forming an expanded feature vector set uniquely associated with that candidate approval medical identified element; and (e6) a decision processor function, configured to apply an evaluation to a new feature vector associated with a given candidate approval medical identified element, to further refine the previous decision as to whether the candidate approval is a definite match, a definite not-match, or requires more Medical Code identification or analysis for Medical Service adjudication or deny regarding its linear or non-linear match against a enhanced reference medical identified element or a reference medical identified element. (see at least fig. 14 as well as associated text)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennedy (US 7,356,460 B1) in view of Provost et al. (US 2002/0091549 A1).

With respect to claim 1: 
Kennedy in view of Provost teaches a system for performing Medical Code-based decision-making comprising at least one processor, wherein said at least one processor is programmed to perform: 
Kennedy  teaches a medical event based a plurality of extracted identified elements selected from the group consisting of an extracted medical identified element, an extracted Provider identified element, and extracted Patient identified element, and (see at least column 5, lines 35-60). However Kennedy does not specifically disclose following. However Provost teaches a Medical Code processor function configured to match at least one extracted medical identified element from a claim comprising at least one medical code for a medical service against a set of reference medical identified elements; (By disclosing, processor 16 can compare the diagnosis code 42 and treatment code 44 with a compilation of currently accepted medical procedures stored in database 20. See at least paragraph [0054])Provost teaches a Medical Provider Code processor function configured to match an extracted Provider identified element associated with a medical claim against a set of reference medical Provider identified elements; (see at least paragraph [0053]-[0058]) Provost teaches a Medical Patient Code processor function configured to match an extracted Patient identified element associated with a medical claim against a set of reference Patient identified elements; (By disclosing, server system 14 may conduct any other checks on the submitted claim. For example, the server system 14 may cross reference the patient gender with the diagnosis and treatment codes. In would be inappropriate, for example, for a hysterectomy to be performed on a male or a vasectomy to be performed on a female See at least paragraph [0058]) It would have been obvious to one of ordinary skill in the art at the time of the invention to the system of Kennedy with the technique of Provost because it will make process of auto adjudication more reliable. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.
Kennedy teaches a Medical Code selection processor function configured to define and apply a rule set to the extracted medical identified element and a large indefinite quantity (LIQ) of reference medical identified elements to generate a total Medical Code identification function; (see at least column 6, lines 9-21)
Kennedy further teaches a Medical Code threshold processor function configured to generate a context-dependent threshold for an acceptable code decision; and  a decision processor function configured to compare the total Medical Code function to the context-dependent threshold to generate a result selected from the group consisting of: (f1) render an automatic reclassification, (f2) generate an auto-accept decision, (f3) generate auto-deny; and (f4) accumulate and aggregate further reference medical identified elements and repeat functions (a)-(f) until a decision of (f1)-(f3) is generated. (see at least fig. 14 as well as associated text)

With respect to claim 2: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further comprising a Medical Code event processor, configured to generate medical code event profiles to track medical outcomes and trends. (See at least column 5, lines 45-60)

With respect to claims 3: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy does not specifically disclose following. However Provost teaches comprising a user interface configured to permit human feedback to enhance automated system learning. (See at least paragraph [0016]) It would have been obvious to one of ordinary skill in the art at the time of the invention to the system of Kennedy with the technique of Provost because it will make process of auto adjudication more reliable. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.

With respect to claims 4 : 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy does not specifically disclose following. However Provost teaches the processor is configured to further accumulate and aggregate a set of enhanced reference medical identified elements against which each of the extracted medical identified element will be matched. (See at least paragraph [0039]) It would have been obvious to one of ordinary skill in the art at the time of the invention to the system of Kennedy with the technique of Provost because it will make process of auto adjudication more reliable. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.

With respect to claims 5: 
Kennedy in view of Provost teaches limitations of claim 4. Kennedy further teaches comprising one or more external data sources and configured to enhancements in the form of feature vector elements and/or corrections to feature vector elements for either of the reference medical Provider, Patient, or Code identified elements and the extracted medical diagnostic identified elements, thereby generating augmented feature vectors for each of the extracted medical identified elements and/or the reference medical identified elements. (See at least fig. 4 as well as associated text).

With respect to claims 6: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further teaches wherein the Medical Code selection processor function further comprises: (d1) a Medical Service generator function configured to generate one or more Medical Code Options about the extracted or referenced medical identified element; and (d2) a Medical Service approval processor function configured to authorize, reclassify, and/or deny the generated Medical Code Options to generate a total Medical Code function, wherein the total Medical Code function is computed uniquely and distinctively for each Medical Service regarding a potential match between Provider, Patient, an extracted medical identified element and a reference medical identified element. (See at least fig. 14 as well as associated text)

With respect to claims 7: 
Kennedy in view of Provost teaches limitations of claim 6. Kennedy further teaches wherein Medical code selection processor function is further configured to apply the rule set to generate a large indefinite quantity of Medical Code Options and to gather data to authorize, reclassify or deny the generated Medical Code Options. (see at least column 6, lines 9-21)
With respect to claims 8: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further teaches, wherein the threshold processor function is further configured to define the context-dependent threshold for an acceptable code decision by applying the auditable rule set to a clinician provided medical claim using an aggregated ranking calculation and account adjudication calculation. (See at least column 10, lines 1-25)

With respect to claims 9: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy does not specifically disclose following. However Provost teaches wherein the at least one processor is programmed to perform: (g) a reconciliation processor function configured to: (g1) acquire additional Medical Code information from one or more data sources, according to the rule set provided by the Medical Code selection processor function, for the extracted medical identified element and each of its associated linear and non-linear matches to a reference medical identified element or enhanced reference medical identified element; (g2) evaluate the linear and non-linear matches and determine if additional Medical Code is required to evaluate the linear and non-linear matches; and (h) a second Medical Code processor function by which the additional Medical Code is aggregated with the existing Medical Code associated with the extracted medical identified element, forming an expanded feature vector set uniquely associated with the extracted medical identified elements. (See at least paragraph [0054]) It would have been obvious to one of ordinary skill in the art at the time of the invention to the system of Kennedy with the technique of Provost because it will make process of auto adjudication more reliable. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination. 

With respect to claims 10: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further teaches wherein the Medical Code processor function is configured to accumulate Medical Codes so that the Medical Codes are traceable. (See at least column 8, lines 25-40)

With respect to claims 11: 
Kennedy in view of Provost teaches limitations of claim 11. Kennedy further teaches wherein each of the extracted medical identified elements and reference medical identified elements further comprise a large indefinite quantity of feature vectors. (see at least column 6, lines 9-21)

With respect to claims 12: 
Kennedy in view of Provost teaches limitations of claim 11. Kennedy further teaches wherein the feature vectors of the reference medical identified elements are fully populated with a large indefinite quantity of element values and if element values are unfilled, probability value is placed on an adjudication threshold relative to the degree and criticality of the non-populated element.  (See at least column 10, lines 1-25)
With respect to claims 13: 
Kennedy in view of Provost teaches limitations of claim 11. Kennedy further teaches at least one of the large indefinite quantity of feature vectors comprises a large indefinite quantity of vector elements. (See at least column 6, lines 9-21)

With respect to claims 14: 
Kennedy in view of Provost teaches limitations of claim 11. Kennedy further teaches the Medical Code processor is configured to obtain additional element values for the large indefinite quantity of reference medical identified element feature vectors. (see at least column 6, lines 9-21)

With respect to claims 15: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further teaches comprising a single processor programmed to perform the processor functions. (See at least column 11, lines 5-65)

With respect to claims 16: 
Kennedy in view of Provost teaches limitations of claim 1. Kennedy further teaches comprising a plurality of processors programmed to perform the processor functions. (See at least column 11, lines 5-65)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Behta (Behta, Maryam 1 ; Friedman, Glenna; Manber, Maxine; Jordan, Desmond 1 NewYork-Presbyterian Hospital, New York, NY, USA, USA
AMIA ... Annual Symposium proceedings. AMIA Symposium : 873. (Nov 6, 2008)) teaches evaluation of an automated inferencing engine generating ICD-9CM codes for physician and hospital billing.  
Goutte (EP-1679621-A1) teaches feature selection is used to determine feature influence for a given categorization decision to identify those features in a categorized document that were important in classifying the document into one or more classes.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/          Primary Examiner, Art Unit 3686                                                                                                                                                                                              	11/6/21